Citation Nr: 0722210	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and September 1972 to July 1979.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The re-opened claim for service connection for a bilateral 
ankle disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February and March 2000, the RO denied service 
connection for a bilateral ankle disorder.

2.  The veteran was notified of the February and March 2000 
decisions in March 2000, and did not appeal the decisions.

3.  Evidence received since the final March 2000 RO decision, 
considered in conjunction with the record as a whole, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  The February and March 2000 RO decisions, which denied 
service connection for a bilateral ankle disorder, are final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 2000 decision, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February and March 2000, the RO denied service connection 
for a bilateral ankle disorder.  The veteran was notified of 
these decisions by letters in March 2000, but he did not 
appeal.  As such, the February and March 2000 decisions are 
final.  38 U.S.C.A. § 7105(c).  The RO denied the claim on 
the basis that although there was record of treatment in 
service for bilateral ankle symptoms, no permanent residual 
or chronic disability subject to service connection was shown 
by service medical records or demonstrated by evidence 
following service.  The veteran sought to re-open his claim 
in January 2004 by submitting new evidence.  The RO declined 
to reopen the claim for service connection for a bilateral 
ankle disorder in July 2004.  The veteran was notified of the 
July 2004 decision in the same month.  The current appeal 
arises from the July 2004 RO decision.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).


According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
March 2000, the evidence did not show that a chronic ankle 
disability was present during service or thereafter.

Since the last prior final decision, evidence has been added 
to the claims file.  In particular, the additional evidence 
includes treatment records and a letter dated in February 
2006 from a private physician, Dr. Gallagher indicating that 
he examined the veteran and took X-rays of both ankles which 
revealed mild arthritic changes.  The evidence received from 
the veteran shows evidence of a current disability that was 
not demonstrated previously.  The evidence is new, not 
already of record, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant of evidence of record in February and March 2000, 
and raises a reasonable possibility of substantiating the 
claim.   The Board finds that the additional evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  It 
cures a defect in the earlier final rating decision which 
lacked a showing of a current disability.  Consequently, the 
legal standard for reopening has been met and the claim is 
reopened.  To this extent, the claim is granted.

Duty to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In 
view of the Board's favorable disposition reopening the claim 
for service connection for a bilateral ankle disorder, the 
Board need not discuss whether these duties were met 
concerning reopening the claim, as any deficiency in meeting 
these duties would be no more than harmless error.  

ORDER

The claim for entitlement to service connection for a 
bilateral ankle disorder is reopened and, to this extent, the 
appeal is granted.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, Dr. Gallagher's records and letter, and October 
2003 VA treatment notes, meet the first and third 
requirements of 38 C.F.R. § 3.159(c)(4), and the in-service 
reference to pain in the ankles meets the second requirement.  
The Board finds it necessary to obtain a VA medical 
examination and opinion for purposes of determining whether 
the veteran's currently claimed bilateral ankle disability is 
related to the ankle complaints during active military 
service.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 

The veteran should also be given the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for an 
examination of his bilateral ankles.  For 
each diagnosis involving the ankles, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
diagnosed ankle disability are related to 
the veteran's service.  The examiner 
should review the claims file in 
conjunction with the examination and 
should indicate in the examination report 
that this has been accomplished. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
advised of the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


